         Case 1:14-cr-00332-PAE Document 173 Filed 03/23/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                     14-CR-332-0 (PAE)
                       -v-
                                                                             ORDER
 '(11,6)856(,

                                      Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court today, on the joint application of the parties, dismissed Count 2 of the

Indictment, as infirm in light of United States v. Davis, 139 S. Ct. 2319 (2019). The Court then

resentenced defendant )XUVH, based on his previous guilty plea to Count 1.




       SO ORDERED.


                                                          
                                                    __________________________________
                                                          PAUL A. ENGELMAYER
                                                          United States District Judge
Dated: 0DUFK, 2021
       New York, New York
